Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 4, 2015                                                                                      Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Stephen J. Markman
                                                                                                            Mary Beth Kelly
  148627 & (68)(69)                                                                                          Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                     Justices
            Plaintiff-Appellant,
  v                                                                  SC: 148627
                                                                     COA: 309183
                                                                     Muskegon CC: 10-059331-FH
  JOSEPH FRANK HERSHEY,
            Defendant-Appellee.

  _________________________________________/

         On order of the Court, the defendant’s motions for immediate consideration and to
  dismiss the plaintiff’s application for leave to appeal are GRANTED, and the plaintiff’s
  application is therefore DISMISSED.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            February 4, 2015
         s0128
                                                                                Clerk